857 F.2d 1469Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kathy MENARD, Plaintiff-Appellant,v.COUNTY OF HENRICO;  Richard A. Dawson, Jr.;  Fred F.Overmann III;  Larry D. Jones;  Patrick J. Brady,Defendants-Appellees,andNeil Henning;  William S. Deshirt;  George T. Drumwright,Jr., Defendants.
No. 87-2160.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 27, 1988.Decided:  Sept. 2, 1988.

Kathy Menard, appellant pro se.
John L. Knight, Joseph Paul Rapisarda, Jr.  (County Attorney's Office for the County of Henrico);  William Gray Broaddus, Eva Susan Tashjian-Brown (McGuire, Woods, Battle & Boothe), for appellees.
Before K.K. HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's order discloses that this appeal from the court's judgment denying relief under Sec. 504 of the Rehabilitation Act of 1973, 42 U.S.C. Sec. 794;  Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e et seq. and 42 U.S.C. Sec. 1983 is without merit.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Menard v. County of Henrico, C/A No. 86-0820 (E.D.Va. Aug. 11, 1987).  We deny plaintiff's request to hold the case in abeyance and to appoint counsel.  The issues involved in this appeal are not inordinately complex and plaintiff has done an adequate job in presenting them.   See Whisenant v. Yuam, 739 F.2d 160 (4th Cir.1984).  Because the dispositive issues have been authoritatively decided, we dispense with oral argument.


2
AFFIRMED.